DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of functional steps using mathematical concepts and calculations that are performed on input data to manipulate said data to generate an output.  These steps include estimates an amplitude and phase for each of a fundamental wave and a harmonic with a voltage waveform in a predetermined section; relativizes information on the amplitude and phase of the harmonic of the voltage waveform based on information on the amplitude and phase of the fundamental wave of the voltage waveform; and quantizes the information on the amplitude and phase of the fundamental wave of the voltage waveform and the relativized information on the amplitude and phase of the harmonic of the voltage waveform by the relativization unit with a predetermined amount of bits, and then repeats performing these calculations for a current waveform as well.  In other words, all of these claim limitations are understood to be mathematical calculations performed on a voltage waveform and a current waveform to generate an output of the information input.
This judicial exception is not integrated into a practical application because the additional elements: estimation unit, relativization unit, and quantization unit are understood to be implemented 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements: estimation unit, relativization unit, and quantization unit are understood to be implemented using a digital signal processor and therefore are directed to general purpose computer that is routine and conventional.

Claims 2-13 are dependent upon claim 1 and therefore are directed to an abstract idea for the same reasons stated above.  Further, the additional limitations recited in claims 2-13 are determined to be directed to further concepts and calculations of the abstract idea itself and therefore do not include any limitations that are determined to integrate the abstract idea into a practical application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “relativization unit,” “quantization unit,” and “estimation unit” in claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The examiner notes that the recited “unit” elements are understood to be supported in the specification by the structural element digital signal processor (DSP) 65, which is described as performing the encoding functions and thereby is the element which performs the functional steps of “relativization unit,” “quantization unit,” and “estimation unit.” (see Par. 0078-0079 of specification)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10-12, the claims recite limitations “relativizes information…as a difference between the information and information on an amplitude and phase in a reference section;” however, it is unclear what information is being referred to by “the information” to make the difference comparison.  In particular, the claims seem to be directed to determining a difference between information on an amplitude and phase in a reference section and “the information,” but it is not clear what exactly is this referring to and therefore it is unclear how to determine and make such a calculation of differences. 
For purposes of examination, the examiner understands “the information” to merely be the information of the original waveform that is being encoded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 


Claims 1, 5, and 10-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tse et al. (US 2011/0112779).
With respect to claim 1, Tse discloses a power line signal encoder [Fig. 1; 26] comprising: 
an estimation unit [Fig. 1; 26] that estimates an amplitude and phase for each of a fundamental wave (characterized by the amplitude and phase information of the stationary component of the waveform) [Par. 0056] and a harmonic (characterized in the harmonic components and wavelet coefficients) [Par. 0057-0058] with a waveform in a predetermined section (characterized by time window length); 
a relativization unit [Fig. 1; 26] that relativizes information on the amplitude and phase of the harmonic of the waveform based on information on the amplitude and phase of the fundamental wave of the waveform (characterized in obtaining a disturbance waveform based on reconstructed waveform using stationary (i.e. fundamental) components) [Par. 0057]; and 
a quantization unit that quantizes the information on the amplitude and phase of the fundamental wave of the waveform and the relativized information on the amplitude and phase of the harmonic of the waveform by the relativization unit with a predetermined amount of bits (characterized in a suitable coding scheme is applied…to perform data compression…then be multiplexed with stationary component data) [Par. 0056 & 0058-0059].
Tse does not necessarily disclose that the steps are performed on each of a voltage waveform and a current waveform, and therefore lacks explicitly teaching wherein the estimation unit, relativization unit, and quantization unit perform their functions on a current waveform as well as a voltage waveform.  Instead, Tse discloses an embodiment for using as the input waveform as a power 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Tse to further include performing the technique for waveform feature extraction and compression on each of a voltage waveform and a current waveform motivated by a desire to use simple substitution of one known element for another (power waveform for its component waveforms current and voltage) to obtain predictable results (KSR) that allow for a transmission of the isolated waveforms for more detailed analysis.

With respect to claim 5, Tse discloses wherein the estimation unit does not calculate a harmonic component in a high frequency band of the voltage waveform and the current waveform in the estimation of the amplitude and phase [Par. 0088]. (characterized by separate the low-frequency variation and classify disturbance events, meaning high frequency band are insignificant) (& see [Par. 0058 wavelet coefficients deemed not significant are discarded)
Examiner takes official notice that higher order harmonics have less impact on the waveform and therefore they would be likely discarded as insignificant in order to further improve compression of the waveform.

With respect to claim 10, Tse discloses wherein, when each of a plurality of predetermined sections is quantized [Par. 0052], the relativization unit relativizes information of the amplitude and phase in each of the plurality of predetermined sections as a difference between i) the information and ii) information on an amplitude and phase in a reference section in the plurality of predetermined sections [Par. 0057]. (characterized by subtracting the reconstructed waveform (i.e. reference waveform) from the original waveform)

With respect to claim 11, Tse discloses wherein, when the relativization unit relativizes the information of the amplitude and phase in each of the plurality of predetermined sections as the difference between the information and the information of the amplitude and phase in the reference section, the relativization unit associates the difference with the information of the amplitude and phase in the reference section [Par. 0057]. (characterized by subtracting the reconstructed waveform (i.e. reference waveform) from the original waveform)

With respect to claim 12, Tse discloses wherein in the quantization unit, the quantization for the difference and the quantization for the information of the amplitude and phase in the reference section are different from each other. [Par. 0057-0059] (For example, for stationary harmonic waveforms containing common harmonics, the compression ratio is approximately 1:27 and is lossless. For harmonic waveforms containing instantaneous amplitude changes or an oscillatory transient, the compression ratio is approximately 1:4.5, with an overall reconstruction loss of 1%. Higher compression ratio can be achieved by relaxing the requirement on reconstruction loss)

Claim 2 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tse et al. (US 2011/0112779) as applied to claim 1 above, and further in view of Nam et al. (US 2003/0094936).

With respect to claim 2, Tse fails to necessarily disclose wherein the estimation unit estimates an amplitude of a DC component of the voltage waveform and the current waveform.  Tse does mention estimating stationary components of the waveform, but does not explicitly state if this includes a DC component [Par. 0056] & [Fig. 4; 62].
Nam discloses method for measuring fundamental frequency component of a current or voltage signal distorted with a DC-offset (DC component), as well as characteristic frequency component and harmonics [Par. 0008-0010] as part of transmission line monitoring [Par. 0006 & 0081].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Tse with Nam to further include wherein the estimation unit estimates an amplitude of a DC component of the voltage waveform and the current waveform motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR) that monitors and tracks additional waveform component features for a more detailed analysis and transmission power line information.

Claim 3, 4, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tse et al. (US 2011/0112779)  as applied to claim 1 above, and further in view of Wu et al. (Data Compression Applied To Electric Power Quality Tracking of Arc Furnace Load, 2003).

With respect to claim 3, Tse fails to disclose wherein the quantization unit quantizes each of the voltage waveform and the current waveform with a different amount of bits.
Wu discloses data compression techniques utilized in monitoring distorted waveforms in electric power measurements, and further teaches about voltage flicker in voltage waveforms and harmonic components in current waveforms as major disturbances [see abstract].  Wu further teaches about (“It can be concluded that while VQ coding is suitable for harmonic distorted current waveform, threshold coding is better for voltage flicker waveform”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Tse with Wu to further include wherein the quantization unit quantizes each of the voltage waveform and the current waveform with a different amount of bits motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) and to particularly optimize the compression and quantization according to the input waveform and the amount of relevant data needed to be encoded and transmitted.

With respect to claim 4, Tse fails to disclose wherein the quantization unit quantizes the current waveform with a greater amount of bits than that for the voltage waveform.
Wu discloses data compression techniques utilized in monitoring distorted waveforms in electric power measurements, and further teaches about voltage flicker in voltage waveforms and harmonic components in current waveforms as major disturbances [see abstract].  Wu further teaches about preforming different kinds of data compression and coding (see Threshold coding & Vector quantization; pg. 40-41) as well as teaches about dynamically and adaptively quantizing waveforms based on importance or relative unimportance of information of said waveform (see pg. 41, Threshold coding; pg. 42; vector quantization coding; pg. 45-46) (“It can be concluded that while VQ coding is suitable for harmonic distorted current waveform, threshold coding is better for voltage flicker waveform”)


With respect to claim 9, Tse fails to disclose wherein the quantization unit quantizes information on the amplitude and phase of the fundamental wave and information on the amplitude and phase of the harmonic relativized by the relativization unit using a quantization bit number which is adaptively allocated to each of the information.
Wu discloses data compression techniques utilized in monitoring distorted waveforms in electric power measurements, and further teaches about voltage flicker in voltage waveforms and harmonic components in current waveforms as major disturbances [see abstract].  Wu further teaches about preforming different kinds of data compression and coding (see Threshold coding & Vector quantization; pg. 40-41) as well as teaches about dynamically and adaptively quantizing waveforms based on importance or relative unimportance of information of said waveform (see pg. 41, Threshold coding; pg. 42; vector quantization coding; pg. 45-46) (“It can be concluded that while VQ coding is suitable for harmonic distorted current waveform, threshold coding is better for voltage flicker waveform”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Tse with Wu to further include wherein the quantization unit quantizes information on the amplitude and phase of the fundamental wave and information on the amplitude and phase of the harmonic relativized by the relativization unit using a quantization bit .

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tse et al. (US 2011/0112779) as applied to claim 1 above, and further in view of Bruno (US 2006/0091828).

With respect to claim 6, Tse fails to disclose wherein the estimation unit does not calculate an even multiple of a harmonic component of the fundamental wave for the voltage waveform and the current waveform in the estimation of the amplitude and the phase.
Bruno teaches about electric power meters and particularly to a digital power metering apparatus [see abstract].  Bruno further teaches about harmonically distorted waveforms and monitoring phase and peak of such, which are primarily impacted by odd harmonics causing said distortion in the voltage and current waveforms [Par. 0104].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Tse with Bruno to further implement wherein the estimation unit does not calculate an even multiple of a harmonic component of the fundamental wave for the voltage waveform and the current waveform in the estimation of the amplitude and the phase motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that monitors the significant harmonic components and disregards the less significant harmonic components contributing to harmonic distortion as a way to further improve and reduce data compression (i.e. encoding) (also see [Par. 0057-0058] of Tse).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tse et al. (US 2011/0112779) as applied to claim 1 above, and further in view of Kim (US 20008/0303528).

With respect to claim 7, Tse fails to explicitly disclose wherein the relativization unit relativizes the amplitude of the harmonic on the basis of a ratio of the amplitude of the harmonic of the voltage waveform and the current waveform and the amplitude of the fundamental wave of the voltage waveform and the current waveform, and the relativization unit converts the phase of the harmonic of the voltage waveform and the current waveform into a phase of the fundamental wave when the phase of the fundamental wave is zero to relativize the phase of the harmonic.
Kim teaches about associating and relating the amplitude of the fundamental wave and its harmonics as a percentage of the fundamental wave (i.e. ratio) [Fig. 8] & [Fig. 10] & [Par. 0099] and further teaches about associating the phases of the harmonics relative to the phases of the fundamental wave [Par. 013-0124].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Tse with Kim to implement the relativization unit to relativize the amplitude of the harmonic on the basis of a ratio of the amplitude of the harmonic of the voltage waveform and the current waveform and the amplitude of the fundamental wave of the voltage waveform and the current waveform, and to convert the phase of the harmonic of the voltage waveform and the current waveform into a phase of the fundamental wave when the phase of the fundamental wave is zero to relativize the phase of the harmonic motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that further optimizes and improves data compression by coding values relative to the fundamental components (i.e. as a percentage of the fundamental).
.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tse et al. (US 2011/0112779) as applied to claim 1 above, and further in view of Yamanashi et al. (US 2010/0274558).

With respect to claim 8, Tse fails to disclose wherein, when the relativized amplitude of the harmonic is greater than 1, the relativization unit sets a value of the relativized amplitude of the harmonic to 1.
Yamanashi discloses an encoder capable of reducing the degradation quality of a signal and further teaches when the relativized amplitude of the harmonic is greater than 1, the relativization unit sets a value of the relativized amplitude of the harmonic to 1 [Par. 0130]. (when the counted number is less than a predetermined number, characteristic deciding section 226 decides that the harmonic structure is stable (i.e. the value of characteristic information is set to "1"))
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Tse with Yamanashi to implement when the relativized amplitude of the harmonic is greater than 1, the relativization unit sets a value of the relativized amplitude of the harmonic to 1 motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR), and to further improve the quality of the encoding done by the encoder.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tse et al. (US 2011/0112779) as applied to claim 1 above, and further in view of Chinen et al. (US 2012/0158611)

With respect to claim 13, Tse fails to disclose further comprising a decoding unit that decodes encoded data quantized by the quantization unit, wherein the relativization unit calculates a difference between a true value and a decoded value, and the quantization unit performs differential coding on the difference. 
Chinen discloses an encoding apparatus that includes a decoding unit [Fig. 5; 26] that decodes encoded data quantized by the quantization unit, wherein the relativization unit calculates a difference between a true value and a decoded value, and the quantization unit performs differential coding on the difference [Fig. 57-0058] & [Fig. 5]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Tse with Chinen to further include comprising a decoding unit that decodes encoded data quantized by the quantization unit, wherein the relativization unit calculates a difference between a true value and a decoded value, and the quantization unit performs differential coding on the difference motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jeong et al. (US 2009/0063164) discloses a method and apparatus for encoding/decoding a media signal, in which signal fidelity can be improved by minimizing distortion of the media signal, by 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/Examiner, Art Unit 2865     

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
01/14/2022